DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.
 
Status of Application
Receipt of the amendments to the claims and applicant arguments/remarks, filed on 10/12/2021, is acknowledged.  
Applicant has previously elected without traverse the invention of Group I, Claims 1-13, drawn to a dried, cross-linked foam/matrix comprising a biomolecule.  
Claims 1, 3, 5 and 7-22 are pending in this action.  Claims 2, 4, 6 have been cancelled previously.  Claims 1 and 9 have been amended.  New claim 22 has been added.  No new matter was added.  Claims 14-21 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim.  Claims 1, 3, 5, 7-13 and 22 are currently under consideration.  
Any rejection or objection not reiterated in this action is withdrawn.
Applicant's amendments necessitated new ground(s) of rejections presented in this office action.  
first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application claims benefit of provisional U.S. Application No. 62/754,698, filed November 2, 2018.  

Information Disclosure Statement
No information disclosure statement is associated with this submission.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1, 3, 5, 7-13, 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Newly amended claim 1 recites the limitation “wherein the biomolecule is evenly distributed throughout each of the at least one layer” that is unclear.  To this point, it is noted that the specification teaches “By “even distribution”, it is meant that the layers would have a uniform composition (i.e., no portion of the layer would have a substantially greater concentration or proportion of the biomolecule, the active agent and/or the biocompatible polymer, than another portion of the same layer and/or the adjacent layer”.  Neither the claims nor specification provide a standard for ascertaining the requisite degree (i.e., uniform, substantially greater).  Does it mean that standard deviation of biomolecule concentration throughout the entire layer(s) should it be 0.1%, or 1%, or 10%, etc.?  No information is provided regarding methods to be used for providing said estimates.  Therefore, said limitation is not reasonably clear, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Clarification is required.  
Claim 1 recites the limitation “the matrix is free of a hardened and/or compacted skin on a surface of the matrix” that is unclear.  To this point, in response to applicant’s argument that one skilled in the art would understand the meaning of said limitation, it is noted that the instant specification uses the term “skin” with respect to a method of making claimed matrices as well to a surface to which said matrices should be applied (i.e., would dressing).  Further, regarding the limitation “hardened and/or compacted surface”, it is noted that the instant specification does not teach or even suggest what method should be used to detect that a matrix does not have “hardened and/or compacted surface”, and only a general statement that formation of such “hardened and/or compacted surface” might happen during the preparation including liophilization and molding is provided.  As stated previously, neither the claims nor specification provide a standard for ascertaining 
Claim 5 (dependent on claim 1) discloses the matrix “further comprising at least two layers, wherein each layer is independently homogenous or non-homogenous” that is unclear.  In the present case, it is noted that newly amended claim 1 discloses a matrix comprising at least one layer, wherein the biomolecule is evenly distributed throughout each of the at least one layer”.  It is not clear if claim 5 discloses a presence of additional layers (i.e., without biomolecule) OR teaches that at least two layers may be non-homogenous.  Clarification is required.  
Claims 3, 7-13, 22 are rejected as being dependent on rejected independent claim 1 and failing to cure the defect.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7-13, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Schaufler, US 2002/0164322 (cited in IDS), in view of Hussain et al., US 2018/0064580 (hereinafter referred to as Hussain), Sanford et al., WO2008/121279A1 (cited in IDS), Eagles et al., US 5,840,777 (hereinafter referred to as Eagles), and further in view of Freedman, US 4,530,905.
Schaufler teaches the use of collagen sponge as a carrier for wound sealing, wherein said collagen sponge/carrier comprises 75-100% of collagen and is a dried (non-lyophilized) collagen foam (Para. 0060-0066, 0078-0081, 0126, 0413, 0423-427 as applied to claims 1, 3, 13).  Schaufler further teaches that said collagen carrier can be coated with an additional layer comprising active agents, e.g., fibrinogen, thrombin, aprotinin, riboflavin (Title; Para. 0015, 0019 as applied to claim 5).  
Schaufler does not teach the matrix (i) is cross-linked (Claims 1, 12); (ii) comprises biocompatible polymers (claim 7), (iii) has pore size of 100-750 μ (claim 8); and (iv) includes active agents as in claims 9-11.
Hussain teaches cross-linked, collagen-based wound care dressing that may include antimicrobial agent and have a pore size of 10-500 μ, and also teaches methods preparation thereof (Claims 1-4, 8, 13; Abstract; Para. 0005, 0042, 0065).  To this point, Hussain teaches that collagen can be cross-linked by using such cross-linking agent as 1-ethyl-3-(3-dimethylaminopropyl)carbodiimide hydrochloride (EDS) and/or N-hydroxysulfosuccinimide (NHS) (Abstract; Para. 0056-0064); and the porous cross-linked collagen matrix can be made by rotary drying, spray drying, thermally or radiantly drying, or freeze drying (Para. 0069).  Hussain teaches that said approach allows controlling the biodegradability of the collagen matrix (Para. 0095).
Sanford teaches polymeric compositions that can be sponges, bandages, gauzes (Pages 28-29), foams, wound dressing, creams, lotions, etc. (Page 31-33), and wherein said compositions include: (i) collagen, gelatin, elastin (Pages 21, 30-31); (ii) chitosan, alginates, pectin, hyaluronic acid, cellulose, carboxymethyl cellulose, polyethylene glycol, etc. (Pages 21, 23, 30-31); and (iii) antimicrobial agent, e.g., such as silver salts as silver nitrate, silver acetate, silver citrate, silver chlorate, silver lactate, silver sulfate, etc.(Page 10).  
Eagles teaches a dry foam that is cross-linked and prepared by air drying (i.e., non-lyophilized; Claim 1; Col. 4, Lns. 1-15; Col. 5, Lns. 1-5), wherein said foam include: (i) gelatin (i.e., hydrolyzed collagen; Col. 3, Lns. 25-30); (ii) alginate, hyaluronic acid, chitosan (Col. 2, Ln. 63 - Col. 3, Ln. 8), polyethylene glycol, carboxymethyl cellulose (Col. 3, Lns. 26-42), cellulose (Col. 5, Lns. 6-8); and a drug (Col. 6, Lns. 7-15).  Eagles teaches that said foams may be cast on a substrate as layer(s) that may have different polysaccharides and/or a different mean pore size and/or pore size distribution (Col. 5, Lns. 33-40).  Eagles teaches that (i) said foams have a controllable pore size of 5-500 μ (Col. 2, Lns. 60-61); (ii) may be cast as a foam layer having a thickness of 1-50 mm (Col. 5, Lns. 41-45).  Eagles teaches that said dry foams can be used as wound dressing for preventing tissues adherence (Claims 12, 15, 24; Col. 1, Lns. 5-13; Col. 5, Lns, 50-57).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use cross-linkers and/or biopolymers as taught by Hussain, Sanford and Eagles preparing foams taught by Schaufler.  One would do so with expectation of beneficial results, because cited prior art teaches the approach that allows controlling the biodegradability of the collagen matrix (Hussain), improving/controlling stability of active agents/silver salts (Sanford) and/or the flexibility and toughness of the foam (Eagles) as well preventing tissues adherence (Eagles).  One would also do so with expectation of beneficial results, because that would provide a large variety of wound dressings with specific active agent(s) allowing thereby to treat different infections of wounds.  Given that cited prior art does not require the use of lyophilization, it is expected a hardened and/or compacted skin” will not be present on the surface of the matrix.  Regarding the absorption capacity of the dry foam (Claim 8), it is noted that the cited prior art teaches formulations comprising the same components.  Therefore, it is expected that the same beneficial properties and effects can also be provided. 
Regarding new claim 22, it is noted that claim 22 is a product-by-process claim.  Product-by-process claims do not carry any patentable weight unless there is factual evidence to the contrary.  MPEP 2113.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Adding to that, Freedman teaches a process of preparing cross-linked stable, water-swellable gelatin foams, wherein gelatin is cross-linked to yield foams (Abstract).  To this point, Freedman teaches a process, wherein a cross-linker is contacted with an aqueous liquid comprising a gelatin (i.e., hydrolyzed collagen), which is at a specific pH and which is subjected to a shear agitation (Col. 1; Lns. 34-44; Example).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a process/method of foam preparation as taught by Freedman, because Freedman teaches that said method provides foamed materials that (i) can be prepared quickly and efficiently and (ii) can be employed to immobilize proteins, enzymes, antibodies, etc.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2006/0068013 - teaches non-adhesive cross-linked matrices comprising gelatin that can be used as a wound dressings (Para. 0001, 0011), and also may include (i) alginate, polyethylene glycol, hyaluronic acid, chitosan, cellulose (Para. 0018, 0028, 0033); (Para. 0028); (ii) such cross-linking agent as EDC and/or NHS (Para. 0034); (ii) active antimicrobial agents as chlorohexidine, silver/silver ions, copper, etc.; antibiotics; antivirals and combinations thereof (Para. 0041); and includes gelatin in an amount of 50-90 % (Para. 0038). 
US 5,324,775 – teaches drug-delivery matrices comprising collagen, polyethylene glycol, hyaluronic acid, chondroitin sulfate, cellulose, N-hydroxysuccinimide.
US 2007/0254016 – teaches dried, cross-linked foams comprising chitosan, alginate, pectin, hyaluronic acid, cellulose. 
US 2019/0160198 - teaches porous wound healing product comprising collagen, hyaluronic acid, and N-hydroxysuccinimide.  

Response to Arguments
Applicant's arguments, filed on 10/12/2021, have been fully considered, but they are moot in view of amendments to the claims.  New arguments have been added to the rejections to clarify the position of the examiner and/or to address newly introduced amendments and claim.  Applicants' arguments are addressed now to the extent they have not been rendered moot and are relevant to the above rejections.
against the references individually, it should be noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.   In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.  Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).
Further, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.   In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).   It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the present case, 
All cited references are reasonably drawn to the same field of endeavor that is collagen-based foams that can be used for wound care dressing.  
Cites prior art teaches that said foams may comprise layers (Schaufler, Eagles), may include biomolecules, biocompatible polymers, and active agents as instantly claimed (Schaufler, Hussain, Sanford, Eagles).
Cites prior art teaches collagen-based foams that can be cross-linked by using cross-linkers as instantly claimed (Hussain) and can be prepared without lyophilization (Schaufler, Hussain, Eagles). 
Therefore, it is the examiner’s positions that the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, because every element of the invention has been collectively taught by the combined teachings of the references.  
To this point, it should be noted that the Supreme Court decided (KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007)) that:
the obviousness analysis needs not seek out precise teachings directed to the subject matter of the challenged claim and can take into account the inferences and creative steps that one of ordinary skill in the art would employ.  
the obviousness analysis cannot be confined by a formalistic conception of the words teaching, suggestion and motivation, or by overemphasis on the importance of published articles and the explicit content of issued patents.  
it is error to look only the problem the patentee was trying to solve.   Any need or problem known in the field of endeavor at the time of invention and addressed by the prior art can provide a reason for combining the elements in the manner claimed.  
it is error to assume that one of ordinary skill in the art in attempting to solve a problem will be led only to those elements of prior art designed to solve the same problem.  Common sense teaches that familiar items may have obvious uses beyond their primary purposes, and in many cases one of ordinary skill in the art will be able to fit the teachings of multiple patents together like pieces of a puzzle (one of ordinary skill in the art is not automaton).  
it is error to assume that a patent claim cannot be proved obvious merely by showing that the combination of elements was “obvious to try”. 
Applicant is advised to clarify the claim language, the structure/composition of the claimed product/matrix and clearly point out the patentable novelty, which he/she thinks the claims present in view of the state of the art disclosed by the references cited.  

Conclusion
No claim is allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615